Per Curiam,
This is an appeal from a judgment entered upon a verdict. The only assignment of error is to the refusal, of the court to open the judgment, grant a new trial and *134let defendant into a defense. In the several- petitions presented to the court below praying for a new trial there is no allegation that the plaintiff was not entitled to recover something, the only complaint is that the verdict was excessive. The evidence produced by the plaintiff was fully sufficient to sustain the verdict'. It was said by the Supreme Court, in Schenkel v. Traction Co., 194 Pa. 186: “The power of this court to grant a new trial under the Act of May 20, 1891, P. L. 101, is exceptional in character, and only to be exercised in very clear cases of wrong or injustice which the court below should have remedied.” There is nothing in this case to bring it within that rule.
The judgment is affirmed.